DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6,  and 19 are objected to because of the following informalities:  
Claim 1 lines 10 and 12 should be “the patient’s skin” as line 5 established “a patient’s skin”.
Claim 6 lines 12 and 14 should be “the patient’s skin” as line 6 established “a patient’s skin”.
Claim 19 lines 4 and 12 should be “the patient” as line 2 established “a patient”.  
 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a conducted communications module and RF communications module in claim 1; and first communications module and second communications module in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“RF communication module” and “first communication module” are considered to be as disclosed in paragraph [0063] of the instant published application 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a conducted communication module (claim 1) and a first communications module (claim 6)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites these modules are within the housing and coupled to the controller and the at least two electrodes.  However, the disclosure does not indicate what this element is, such as is it a wire, a differential amplifier or some other structure.  While Figure 3 illustrates a box representing the structure the disclosure does not provide the structure or materials to perform the function.  Further it is noted that Claim 19 does not require a conducted communications module but it still performs conducted communication by having the controller receive the conducted communications via the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim 20 depends from the device of claim 20; it is unclear how the claim can depend from itself.  In order to advance prosecution the examiner assumes this should depend from claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahmann et al (US Publication 2015/0196769).
Referring to Claims 1 and 6, Stahmann et al teaches a bridge device for providing a communication bridge between a leadless cardiac pacemaker and a smartphone, the bridge device comprising: a housing (e.g. Figure 1, housing 120 or Figure 2, Element 220); a plurality of electrodes exposed outside of the housing such that at least two of the plurality of electrodes can be concurrently placed in contact with a patient's skin (e.g. Figure 1, electrodes 114 and Paragraph [0070] or Figure 2, Element 214, 214’); a power source disposed within the housing (e.g. Figure 1, Element 110 or Figure 2, Element 212); a controller disposed within the housing and operably powered by the power source (e.g. Figure 1, Element 106 and Paragraph [0076] or 

Referring to Claim 2, Stahmann et al teaches the bridge device of claim 1, further comprising a memory operably coupled to the controller such that information received from 

Referring to Claim 3, Stahmann et al teaches the bridge device of claim 1, further comprising one or more sensors operatively coupled to the controller for sensing one or more sensed parameters, wherein the controller is configured to communicate the one or more sensed parameters to the smartphone via the RF communications module (e.g. Paragraphs [0071] and [0085] discloses mechanical sensing module receives accelerometer data and communicates it with the processing module).

Referring to Claim 4, Stahmann et al teaches the bridge device of claim 3, wherein the one or more sensors comprise one or more of an accelerometer, a gyroscope, an impendence sensor, an electrogram sensor, a force sensor, an audio sensor and a button (e.g. Paragraphs [0071] and [0085]).
Referring to Claim 7, Stahmann et al teaches the bridge device of claim 6, wherein the implantable medical device is a leadless cardiac pacemaker (LCP) and the remote device is a smartphone (e.g. Paragraph [0097] discloses communication with an LCP; the examiner notes that the implantable medical device nor the remote device are being positively recited and 

Referring to Claim 8, Stahmann et al teaches the bridge device of claim 6, wherein the second communications module is configured to allow the controller to communicate with the remote device external to the patient using wireless communication (e.g. Paragraph [0075] discloses RF signals or optical signal).

Referring to Claim 9, Stahmann et al teaches the bridge device of claim 8, wherein the wireless communication comprises Radio Frequency (RF) communication (e.g. Paragraph [0075]).

Referring to Claim 10, Stahmann et al teaches the bridge device of claim 8, wherein the wireless communication comprises one or more of bluetooth communication, WiFi communication, inductive communication, infrared (IR) communication and optical communication (e.g. Paragraph [0075]).
Referring to Claim 12, Stahmann et al teaches the bridge device of claim 6, further comprising one or more sensors operatively coupled to the controller for sensing one or more sensed parameters, wherein the controller is configured to communicate the one or more sensed parameters to the remote device external to the patient via the second communications module (e.g. Paragraphs [0071] and [0085]).

Referring to Claim 13, Stahmann et al teaches the bridge device of claim 12, wherein the one or more sensors comprise one or more of an accelerometer, a gyroscope, an impendence sensor, an electrogram sensor, a force sensor, an audio sensor and a button (e.g. Paragraphs [0071] and [0085]).

Referring to Claim 15, Stahmann et al teaches the bridge device of claim 6, wherein the housing has a first side and an opposing second side, and wherein the first side has at least two of the plurality of electrodes (e.g. Figure 2 right side has 2 electrodes 214’ and left side has 2 electrodes 214’).

Referring to Claim 16, Stahmann et al teaches the bridge device of claim 15, wherein the second side has at least two of the plurality of electrodes (e.g. Figure 2).

Referring to Claim 17, Stahmann et al teaches the bridge device of claim 15, wherein the housing has a side wall extending between the first side and the second side, wherein the side wall has at least one of the plurality of electrodes (e.g. Figure 2, Element 214).

Referring to Claim 18, Stahmann et al teaches the bridge device of claim 15, wherein the first side has at least four electrodes arranged in a kite configuration (e.g. Paragraphs [0024] and [0043] and Figure 7 disclose any of the embodiments have electrodes arranged in a kite .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al (US Publication 2015/0196769) in view of Tahmasian et al (US Publication 2012/0215285).
Referring to Claims 5, 11 and 14, Stahmann et al teaches the claimed bridge device, except further comprising a user interface operably coupled to the controller, wherein the .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al (US Publication 2015/0196769) in view of Polefko et al (US Publication 2013/0085550).
Referring to Claim 19, Stahmann et al teaches an external bridge device configured to serve as a communications bridge between a medical device implantable within a patient and a remote device exterior to the patient, the external bridge device configured to communicate with the medical device implantable within a patient via conducted communication and to communicate with the remote device exterior to the patient using a wireless communications protocol, the external bridge device comprising: a substrate (e.g. Figure 2, Element 220); two or more electrodes disposed on the substrate such that the two or more electrodes are configured to be temporarily disposed in contact with the patient's skin (e.g. Figure 2, Elements 214 and 214’); a controller operably coupled to the two or more electrodes and configured to receive conducted communication from the medical device implantable within a patient via two of the two or more electrodes (e.g. Figure 2, Element  210 and Paragraphs [0071] and [0073]); a transceiver operable coupled to the controller (e.g. Paragraphs [0073] and  [0075]); the controller configured transmit the information to the remote device exterior to the patient via the transceiver (e.g. Paragraphs [0073]).  However, Stahmann et al does not explicitly disclose 
 	Polefko et al teaches that it is known to use a controller for connecting the implant to the external device by bridging (via a bridging device with a controller) the first protocol and the second protocol different from the first protocol as set forth in Paragraphs [0008-0009] and [0075] to provide extending the range of short range communication protocols, such as MICS which is restricted to medical devices and reduces interference.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stahmann et al, with use a controller for connecting the implant to the external device by bridging (via a bridging device with a controller) the first protocol and the second protocol different from the first protocol as taught by Polefko et al, since such a modification would provide the predictable results of provide extending the range of short range communication protocols, such as MICS which is restricted to medical devices and reduces interference.

Referring to Claim 20, Stahmann et al in view of Polefko et al teaches the external bridge device of claim 19, further comprising one or more sensors operatively coupled to the controller for sensing one or more sensed parameters, wherein the controller is configured to communicate the one or more sensed parameters to the remote device via the transceiver (e.g. Paragraphs [0071] and [0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792